 In the Matter of GARFIELD REFRACTORIES COMPANYandUNITED CON-STRUCTION WORKERS, DIVISION OF DISTRICT 50, UNITED MINE WORKERSOF AMERICACase No.- 6-R-901.-Decided March 7, 1944Mr. Abner H. Goldman,of Cleveland, Ohio,Mr. Fram1t Rugh,ofJeanette,Pa., andMr. Kenneth Rugh,'ofBolivar,Pa., for theCompany.Mr. Rudolph Mihelic,of Johnstown, Pa., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, Divi-sion of District 50, United Mine Workers of America, herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Garfield RefractoriesCompany, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeW. G. Stuart Sherman, Trial Examiner. Said hearing.was, .held atPittsburgh, Pennsylvania, on February 11, 1944.The Company andthe Union appeared and participated.All parties were afforded ,fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence, bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were. afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGarfield Refractories Company, a Pennsylvania corporation, -isengaged in the mining of fire clay and the manufacture of refractory55 N. L. R. B., No. 52.287 288DECISIONS OF NATIONALLABOR RELATIONS BOARDproducts.The Company's mainoffice is located at Bolivar, Pennsyl-vania, and it operates a plant at Bolivar, a mine near Altoona, atKittanning Point, and a dust mill at Cresson, all in Pennsylvania.Only the mine at Kittanning Point and the dust mill at Cresson areinvolved in this proceeding.The crude fire clay produced at. theKittanning Point mine is processed at the Cresson mill and the Bolivarplant.During 1943, the Company produced clay of an approximatevalue of $30,000, of which at least one-sixth was shipped to pointsoutside the State of Pennsylvania, the bulk of the remainder beingshipped to the Bolivar plant, where, together with fire clay obtainedfrom other sources within the State, it was used in the manufactureof refractory products valued at more than $250,000, of whichapproxi-mately 15 percent was shipped to points outside Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited ConstructionWorkers, Division of District 50, UnitedMine Workers of America, is a labor organization, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING-REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain employees of theCompany until the Union has been certified by the Board in an ap-propriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the Company's stripand deep mine, known as its Kittanning Point mines, and at the Com-pany's dust mill at Cresson, Pennsylvania, but excluding supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-3The Field Examiner reported that the Union submitted 15 membership application,cards and that there are 2S employees in the alleged appropriate unit. GARFIELD REFRACTORIESCOMPANY289mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning,representation whichhas arisen be resolved by an -election by secret ballot among the em-ployees in the appropriate unit.who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein,- subject to -the limitations and additions set forth in theDirection.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it'is herebyDI'R'ECTED that, as'part of the investigation to ascertain represents;tives for the purposes of collective bargainilg with Garfield Re-fractoriesCompany, Bolivar, Pennsylvania, an election by`}secretballot shall be conducted as early as possible lout not later than thirtysupervision of the Regional Director for the Sixth Region,, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and "11, of said Rules and Regulations,among the employees in the unit found appropriate in 'Section IV,above, who were employed during the pay-roll, period immediatelypreceding the date of this Direction, including employees who didriot' work' during said pay-roll period because they, were ill or o'nvacation or temporarily laid off, and including employees in the armedfo `rces of the United States who present themselves in person at thepolls, but excluding those employees who have since quite or beendischarged for cause and have not been rehired or reinstated, priorto the date of the election, to determine whether or not they desireto be represented by United Construction Workers, Division of Dis-trict 50, United Mine Workers of America, for the purposes of, col-lective bargaining.MR. JOHN Al. HOUSTON took no part in the consideration of the'aboveDecision and Direction of Election.-'55781_9-44-col 55--20